Citation Nr: 1731463	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in May 2014.  A hearing transcript is contained in the record. 

The appeal was previously before the Board in February 2015 and January 2017.   

The Board acknowledges that appeals of the following issues have been perfected and certified to the Board: entitlement to a rating for diabetic nephropathy in excess of 80 percent; entitlement to an earlier effective date for the increased evaluation of 80 percent for diabetic nephropathy; entitlement to increased ratings for diabetic peripheral neuropathy of the bilateral, upper and lower extremities, each rated as 10 percent disabling; and entitlement to earlier effective dates for the establishment of service connection for diabetic peripheral neuropathy of the bilateral, upper and lower extremities.  The Veteran's VA Form 9, however, requested a Board hearing on these issues that has not yet been conducted.  As such, the Board will not accept jurisdiction over these issues at this time, and they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary. The Veteran is entitled to substantial compliance with the Board's January 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, the AOJ did not substantially comply with the Board's remand instructions, and as a result, this case must again be remanded.

In the January 2015 remand, it was noted that the Veteran's exposure to herbicides has been conceded by VA.  The Board stated that while hypertension is not a disability presumptively associated with herbicide exposure, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "limited or suggestive evidence of an association.") 

The Board stated that remand was necessary to obtain a medical opinion to determine whether there is a relationship between the Veteran's current hypertension and in-service herbicide exposure and/or his service-connected diabetic nephropathy.  The remand instructions specifically stated, "schedule the Veteran for a VA medical examination to address the likely etiology of the Veteran's hypertension... the examiner must provide opinions as to the following... Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is directly related to his exposure to herbicides during service, or began within one year after discharge from active service...It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected" (emphasis added).  Unfortunately, the only rationale provided for why the February 2017 examiner opined that the Veteran's hypertension was less likely than not related to his herbicide exposure was "the VA list of medical conditions thought to be related to exposure to Agent Orange does not include hypertension."  

As the development conducted has not substantially complied with the Board's remand directives, a remand for the appropriate development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the etiology of his hypertension.  Provide the Veteran's entire claims file to the examiner for review.  After review of the record and examination of the Veteran, the examiner must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected diabetic nephropathy. 

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is directly related to his exposure to herbicides during service.  The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure. 

It is not sufficient to conclude that the Veteran's hypertension is not directly caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected.

All rendered opinions are to be supported with explanatory rationale, with citation to evidence in the record and medically accepted knowledge.

2. After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

